Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 01/06/2022. The amendments have been entered and, accordingly, claims 1-3, 6-11, 15-24 and 27 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dan Evans on 02/04/2022.
The application has been amended as follows: 
Claim 1 (amended)
In lines 22 and 25, replace, in both lines, “…of the fluid flow passage” with ---…of the respective fluid flow passage---.
Claim 6 (amended)
In line 4, replace “the heat transfer fluid” with –a heat transfer fluid--.
In line 21, replace “the second cross-flow of an adjacent…” with –the second cross-flow channel of an adjacent…--.
Claim 8 (amended)
In lines 2-34, replace “…occupies area of the fluid flow passage.” with –…occupies an area of the respective fluid flow passage--.


Claim 18 (amended)
Replace all the content of lines 1-22 with –…the heat exchanger according to claim 7, wherein one or more of the fluid flow passages comprises at least one feature--.
The restriction requirement between Species A and G, as set forth in the Office action mailed on 07/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/15/2021 is withdrawn.  Claims 21-24 and 27 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 6-11, 15-24 and 27 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claims 1 and 7, and specifically does not teach or suggest “A heat exchanger, comprising: (a) a first plate..(b) a second plate…(c) a plurality of fluid flow passages…located between…the first and second plates; (d) an inlet port…(e) an outlet port…wherein each of the fluid flow passages comprises: (i) a first end through which the respective fluid flow passage communicates with the inlet port; (ii) a second end through which the respective fluid flow passage communicates with the outlet port; (iii) a first cross-flow channel extending transversely across the heat exchanger, wherein the first cross-flow channel is in flow communication with the inlet port through the first end of the fluid flow passage; and (iv) a second cross-flow channel extending transversely across the heat exchanger, wherein the second cross-flow channel is in flow communication with the outlet port through the second end of the fluid flow passage; wherein the first and second cross-flow channels of each said fluid flow passage are spaced apart from one another along the longitudinal axis;…wherein each of the fluid flow passages further comprises an intermediate flow channel which is in flow communication with the respective first and second cross- flow channels, and is adapted to receive heat transfer fluid from the respective first cross-flow channel and discharge the heat transfer fluid to the respective second cross-flow channel.”
The closest prior art of record (US 10,006,722 to Kenney et al.) does not teach each of the fluid flow passages comprising an intermediate flow channel in flow communication with the respective first and second cross-flow channels, and adapted to receive heat transfer fluid from the respective first cross-flow channel and discharge the heat transfer fluid to the respective second cross-flow channel. Although Kenney teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1 and 7. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763